12/10/2018                             Mayor Bill de Blasio:
                         Case 1:18-cv-11657-ER               Our specialized
                                                        Document         19-4schools have 12/13/18
                                                                                 Filed    a diversity problem.
                                                                                                           PageLet's1fixof
                                                                                                                         it. 6


                                                                                                                                  NEWSLETTERS


  Locations    ›    Topics       Connect        About Us



                             ›




                                           ›




                                                           ›
                                              SPONSOR




          SORTING THE STUDENTS


    Mayor Bill de Blasio: Our specialized schools have a
    diversity problem. Let’s x it.
    BY BILL DE BLASIO  -  JUNE 2, 2018




                                                                                                                    PHOTO: Mayoral Photography O ice

    Mayor Bill de Blasio hosts a town hall in Brooklyn in October.




https://chalkbeat.org/posts/ny/2018/06/02/mayor-bill-de-blasio-new-york-city-will-push-for-admissions-changes-at-elite-and-segregated-specialized-hig…   1/6
12/10/2018                             Mayor Bill de Blasio:
                         Case 1:18-cv-11657-ER               Our specialized
                                                        Document         19-4schools have 12/13/18
                                                                                 Filed    a diversity problem.
                                                                                                           PageLet's2fixof
                                                                                                                         it. 6

          I visit schools across this city and it never fails to energize me. The talent out there is
          outstanding. The students over ow with promise. But many of the smart kids I meet
          aren’t getting in to our city’s most prestigious high schools. In fact, they’re being
          locked out.

      SPONSOR




          The problem is clear. Eight of our most renowned high schools – including Stuyvesant
          High School, Bronx High School of Science and Brooklyn Technical High School – rely
          on a single, high-stakes exam. The Specialized High School Admissions Test isn’t just
           awed – it’s a roadblock to justice, progress and academic excellence.

          If we want this to be the fairest big city in America, we need to scrap the SHSAT and
          start over.

          Let’s select students for our top public high schools in a manner that best re ects the
          talent these students have, and the reality of who lives in New York City. Let’s have
          top- ight public high schools that are fair and represent the highest academic
          standards.

          Right now, we are living with monumental injustice. The prestigious high schools
          make 5,000 admissions offers to incoming ninth-graders. Yet, this year just 172 black
          students and 298 Latino students received offers. This happened in a city where two
          out of every three eighth-graders in our public schools are Latino or black.

          There’s also a geographic problem. There are almost 600 middle schools citywide. Yet,
          half the students admitted to the specialized high schools last year came from just 21
          of those schools. For a perfect illustration of disparity: Just 14 percent of students at
          Bronx Science come from the Bronx.


https://chalkbeat.org/posts/ny/2018/06/02/mayor-bill-de-blasio-new-york-city-will-push-for-admissions-changes-at-elite-and-segregated-specialized-hig…   2/6
12/10/2018                             Mayor Bill de Blasio:
                         Case 1:18-cv-11657-ER               Our specialized
                                                        Document         19-4schools have 12/13/18
                                                                                 Filed    a diversity problem.
                                                                                                           PageLet's3fixof
                                                                                                                         it. 6

          Can anyone defend this? Can anyone look the parent of a Latino or black child in the
          eye and tell them their precious daughter or son has an equal chance to get into one
          of their city’s best high schools? Can anyone say this is the America we signed up for?




                                         Chalkbeat New York
                 Stay on top of New York education news with our morning newsletter.

                   Email Address


                                                                      SUBSCRIBE


                 “I didn’t even know what I was missing, but as soon as Chalkbeat’s info started rolling in, it was like a
                 part of my brain just started lighting up. You need what they have to o er.” — Tim L.




          Our best colleges don’t select students this way. Our top-level graduate schools don’t.
          There are important reasons why. Some people are good at taking tests, but earn poor
          grades. Other people struggle with testing, but achieve top grades. The best
          educational minds get it. You can’t write a single test that captures the full reality of a
          person.

          A single, high-stakes exam is also unfair to students whose families cannot afford, or
          may not even know about, the availability of test preparation tutors and courses. Now,
          I’d like to stop and say, I admire the many families who scrape and save to pay for test
          prep. They are trying in every way to support their children.

          But let’s ask ourselves: Why should families who can ill afford test prep have to spend
          their money on it? Why should families who can easily afford test prep have an
          advantage over those that cannot?

          My administration has been working to give a wider range of excellent students a fair
          shot at the specialized high schools. Now we are going to go further. Starting in
          September 2019, we’ll expand the Discovery Program to offer 20 percent of
          specialized high school seats to economically disadvantaged students who just missed
          the test cut-off.

https://chalkbeat.org/posts/ny/2018/06/02/mayor-bill-de-blasio-new-york-city-will-push-for-admissions-changes-at-elite-and-segregated-specialized-hig…   3/6
12/10/2018                             Mayor Bill de Blasio:
                         Case 1:18-cv-11657-ER               Our specialized
                                                        Document         19-4schools have 12/13/18
                                                                                 Filed    a diversity problem.
                                                                                                           PageLet's4fixof
                                                                                                                         it. 6

          This will immediately bring a wider variety of high-performing students, from a
          wider number of middle schools, to the specialized high schools. For example, the
          percentage of black and Latino students receiving offers will almost double, to around
          16 percent from around 9 percent. The number of middle schools represented will go
          from around 310 to around 400.

          This will also address a fundamental illogic baked into the high-stakes test. A great
          score and you might be in, but beware a point too low and you might be out. Now, a
          disadvantaged student who is just a point or two shy of the cut-off won’t be blocked
          from a great educational opportunity.

          For a deeper solution, we will ght alongside our partners in the Assembly and Senate
          to replace the SHSAT with a new admissions process, selecting students based on a
          combination of the student’s rank in their middle school and their results in the
          statewide tests that all middle school children take.

          With these reforms, we expect our premier public high schools to start looking like
          New York City. Approximately 45 percent of students would be Latino or black. As an
          example of growing geographical fairness, we will quadruple the number of Bronx
          students admitted.

          I’ve talked a lot about bringing equity and excellence to our schools. This new
          admissions process will give every student in every middle school a fair shot. That’s
          equity. The new process will ask students to demonstrate hard work over time, and
          show brilliance in a variety of subjects. That’s excellence.

          Anyone who tells you this is somehow going to lower the standard at these schools is
          buying into a false and damaging narrative. It’s a narrative that traps students in a
          grossly unfair environment, asks them to live with the consequences, and actually
          blames them for it. This perpetuates a dangerous and disgusting myth.

          So let me be clear. The new system we’re ghting for will raise the bar at the
          specialized high schools in every way. The pool of talent is going to expand widely and
          rapidly. That’s going to up the level of competition. The students who emerge from
          the new process will make these schools even stronger.

          They will also make our society stronger. Our most prestigious public high schools
          aren’t just routes to opportunity for deserving students and their families. They are
          incubators for the leaders and innovators of tomorrow. The kind of high schools we
          have today, will determine the kind of New York City we will have tomorrow.

https://chalkbeat.org/posts/ny/2018/06/02/mayor-bill-de-blasio-new-york-city-will-push-for-admissions-changes-at-elite-and-segregated-specialized-hig…   4/6
12/10/2018                             Mayor Bill de Blasio:
                         Case 1:18-cv-11657-ER               Our specialized
                                                        Document         19-4schools have 12/13/18
                                                                                 Filed    a diversity problem.
                                                                                                           PageLet's5fixof
                                                                                                                         it. 6

          Bill de Blasio is the mayor of New York City. 




          More in Transition at Tweed

                A er long wait, de Blasio backs plan to overhaul admissions at New York City’s
                elite high schools

                Here’s what Richard Carranza had to say in his rst TV interview as New York City
                chancellor

                Five rst days of school: How Richard Carranza’s start as chancellor compares to
                his predecessors’

                ‘Connecting kids with who they are’: Why school diversity advocates are
                optimistic about Chancellor Richard Carranza



          By Bill de Blasio     



          IN THIS STORY: BILL DE BLASIO, DESEGREGATION, DISCOVERY PROGRAM, INTEGRATION, SEGREGATION, SPECIALIZED HIGH
          SCHOOLS




                  View Comments




                 Education news.
                 In your inbox.
                 Email Address:

     Email Address

   Select Edition:

     Chalkbeat Chicago




https://chalkbeat.org/posts/ny/2018/06/02/mayor-bill-de-blasio-new-york-city-will-push-for-admissions-changes-at-elite-and-segregated-specialized-hig…   5/6
12/10/2018                             Mayor Bill de Blasio:
                         Case 1:18-cv-11657-ER               Our specialized
                                                        Document         19-4schools have 12/13/18
                                                                                 Filed    a diversity problem.
                                                                                                           PageLet's6fixof
                                                                                                                         it. 6


                                                                     SUBSCRIBE




                                                             Education news. In context.

    About          Ethics         Contact          Events       Jobs      Become A Sponsor                     Republish Our Stories              RSS
                                                             Work With Us    Donate




                   More From:        Colorado          Detroit        Indiana         New York          Tennessee          National




https://chalkbeat.org/posts/ny/2018/06/02/mayor-bill-de-blasio-new-york-city-will-push-for-admissions-changes-at-elite-and-segregated-specialized-hig…   6/6
